
	

116 HR 1433 : Department of Homeland Security Morale, Recognition, Learning and Engagement Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 1433
		IN THE SENATE OF THE UNITED STATES
		April 2, 2019Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to improve morale within the Department of Homeland
			 Security workforce by conferring new responsibilities to the Chief Human
			 Capital Officer, establishing an employee engagement steering committee,
			 requiring action plans, and authorizing an annual employee award program,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Department of Homeland Security Morale, Recognition, Learning and Engagement Act of 2019 or the DHS MORALE Act. 2.Chief Human Capital Officer responsibilitiesSection 704 of the Homeland Security Act of 2002 (6 U.S.C. 344) is amended—
 (1)in subsection (b)— (A)in paragraph (1)—
 (i)by inserting , including with respect to leader development and employee engagement, after policies; (ii)by striking and in line and inserting , in line; and
 (iii)by inserting and informed by best practices within the Federal government and the private sector, after priorities,; (B)in paragraph (2), by striking develop performance measures to provide a basis for monitoring and evaluating and inserting use performance measures to evaluate, on an ongoing basis,;
 (C)in paragraph (3), by inserting that, to the extent practicable, are informed by employee feedback after policies; (D)in paragraph (4), by inserting including leader development and employee engagement programs, before in coordination;
 (E)in paragraph (5), by inserting before the semicolon at the end the following: that is informed by an assessment, carried out by the Chief Human Capital Officer, of the learning and developmental needs of employees in supervisory and non-supervisory roles across the Department and appropriate workforce planning initiatives;
 (F)by redesignating paragraphs (9) and (10) as paragraphs (12) and (13), respectively; and (G)by inserting after paragraph (8) the following new paragraphs:
					
 (9)maintain a catalogue of available employee development opportunities, including the Homeland Security Rotation Program pursuant to section 844, departmental leadership development programs, interagency development programs, and other rotational programs;
 (10)ensure that employee discipline and adverse action programs comply with the requirements of all pertinent laws, rules, regulations, and Federal guidance, and ensure due process for employees;
 (11)analyze each Department or Government-wide Federal workforce satisfaction or morale survey not later than 90 days after the date of the publication of each such survey and submit to the Secretary such analysis, including, as appropriate, recommendations to improve workforce satisfaction or morale within the Department;;
 (2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; (3)by inserting after subsection (c) the following new subsection:
				
 (d)Chief Learning and Engagement OfficerThe Chief Human Capital Officer may designate an employee of the Department to serve as a Chief Learning and Engagement Officer to assist the Chief Human Capital Officer in carrying out this section.; and
 (4)in subsection (e), as so redesignated— (A)by redesignating paragraphs (2), (3), and (4) as paragraphs (5), (6), and (7), respectively; and
 (B)by inserting after paragraph (1) the following new paragraphs:  (2)information on employee development opportunities catalogued pursuant to paragraph (9) of subsection (b) and any available data on participation rates, attrition rates, and impacts on retention and employee satisfaction;
 (3)information on the progress of Department-wide strategic workforce planning efforts as determined under paragraph (2) of subsection (b);
 (4)information on the activities of the steering committee established pursuant to section 711(a), including the number of meetings, types of materials developed and distributed, and recommendations made to the Secretary;.
				3.Employee engagement steering committee and action plan
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following new section:
				
					711.Employee engagement
 (a)Steering committeeNot later than 120 days after the date of the enactment of this section, the Secretary shall establish an employee engagement steering committee, including representatives from operational components, headquarters, and field personnel, including supervisory and non-supervisory personnel, and employee labor organizations that represent Department employees, and chaired by the Under Secretary for Management, to carry out the following activities:
 (1)Identify factors that have a negative impact on employee engagement, morale, and communications within the Department, such as perceptions about limitations on career progression, mobility, or development opportunities, collected through employee feedback platforms, including through annual employee surveys, questionnaires, and other communications, as appropriate.
 (2)Identify, develop, and distribute initiatives and best practices to improve employee engagement, morale, and communications within the Department, including through annual employee surveys, questionnaires, and other communications, as appropriate.
 (3)Monitor efforts of each component to address employee engagement, morale, and communications based on employee feedback provided through annual employee surveys, questionnaires, and other communications, as appropriate.
 (4)Advise the Secretary on efforts to improve employee engagement, morale, and communications within specific components and across the Department.
 (5)Conduct regular meetings and report, not less than once per quarter, to the Under Secretary for Management, the head of each component, and the Secretary on Department-wide efforts to improve employee engagement, morale, and communications.
 (b)Action plan; reportingThe Secretary, acting through the Chief Human Capital Officer, shall— (1)not later than 120 days after the date of the establishment of the employee engagement steering committee under subsection (a), issue a Department-wide employee engagement action plan, reflecting input from the steering committee and employee feedback provided through annual employee surveys, questionnaires, and other communications in accordance with paragraph (1) of such subsection, to execute strategies to improve employee engagement, morale, and communications within the Department; and
 (2)require the head of each component to— (A)develop and implement a component-specific employee engagement plan to advance the action plan required under paragraph (1) that includes performance measures and objectives, is informed by employee feedback provided through annual employee surveys, questionnaires, and other communications, as appropriate, and sets forth how employees and, where applicable, their labor representatives are to be integrated in developing programs and initiatives;
 (B)monitor progress on implementation of such action plan; and (C)provide to the Chief Human Capital Officer and the steering committee quarterly reports on actions planned and progress made under this paragraph.
 (c)TerminationThis section shall terminate on the date that is five years after the date of the enactment of this section..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 710 the following new item:
				
					
						Sec. 711. Employee engagement..
			(c)Submissions to Congress
 (1)Department-wide employee engagement action planThe Secretary of Homeland Security, acting through the Chief Human Capital Officer of the Department of Homeland Security, shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the Department-wide employee engagement action plan required under subsection (b)(1) of section 711 of the Homeland Security Act of 2002 (as added by subsection (a) of this section) not later than 30 days after the issuance of such plan under such subsection (b)(1).
 (2)Component-specific employee engagement plansEach head of a component of the Department of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the component-specific employee engagement plan of each such component required under subsection (b)(2) of section 711 of the Homeland Security Act of 2002 not later than 30 days after the issuance of each such plan under such subsection (b)(2).
				4.Annual employee award program
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by section 3 of this Act, is further amended by adding at the end the following new section:
				
					712.Annual employee award program
 (a)In generalThe Secretary may establish an annual employee award program to recognize Department employees or groups of employees for significant contributions to the achievement of the Department’s goals and missions. If such a program is established, the Secretary shall—
 (1)establish within such program categories of awards, each with specific criteria, that emphasizes honoring employees who are at the non-supervisory level;
 (2)publicize within the Department how any employee or group of employees may be nominated for an award;
 (3)establish an internal review board comprised of representatives from Department components, headquarters, and field personnel to submit to the Secretary award recommendations regarding specific employees or groups of employees;
 (4)select recipients from the pool of nominees submitted by the internal review board under paragraph (3) and convene a ceremony at which employees or groups of employees receive such awards from the Secretary; and
 (5)publicize such program within the Department. (b)Internal review boardThe internal review board described in subsection (a)(3) shall, when carrying out its function under such subsection, consult with representatives from operational components and headquarters, including supervisory and non-supervisory personnel, and employee labor organizations that represent Department employees.
 (c)Rule of constructionNothing in this section may be construed to authorize additional funds to carry out the requirements of this section or to require the Secretary to provide monetary bonuses to recipients of an award under this section..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by section 3 of this Act, is further amended by inserting after the item relating to section 711 the following new item:
				
					
						Sec. 712. Annual employee award program..
			5.Independent investigation and implementation plan
 (a)In generalNot later than 120 days after the date of the enactment of this Act, the Comptroller General of the United States shall investigate whether the application in the Department of Homeland Security of discipline and adverse actions are administered in an equitable and consistent manner that results in the same or substantially similar disciplinary outcomes across the Department for misconduct by a non-supervisory or supervisor employee who engaged in the same or substantially similar misconduct.
 (b)ConsultationIn carrying out the investigation described in subsection (a), the Comptroller General of the United States shall consult with the Under Secretary for Management of the Department of Homeland Security and the employee engagement steering committee established pursuant to subsection (b)(1) of section 711 of the Homeland Security Act of 2002 (as added by section 3(a) of this Act).
 (c)Action by Under Secretary for ManagementUpon completion of the investigation described in subsection (a), the Under Secretary for Management of the Department of Homeland Security shall review the findings and recommendations of such investigation and implement a plan, in consultation with the employee engagement steering committee established pursuant to subsection (b)(1) of section 711 of the Homeland Security Act of 2002, to correct any relevant deficiencies identified by the Comptroller General of the United States in such investigation. The Under Secretary for Management shall direct the employee engagement steering committee to review such plan to inform committee activities and action plans authorized under such section 711.
 6.Impacts of shutdownNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate regarding the direct and indirect impacts of the lapse in appropriations between December 22, 2018, and January 25, 2019, on—
 (1)Department of Homeland Security human resources operations; (2)the Department’s ability to meet hiring benchmarks; and
 (3)retention, attrition, and morale of Department personnel.  Passed the House of Representatives April 1, 2019.Cheryl L. Johnson,Clerk 